DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  processing circuitry in claims 15 and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s claims presented 06/26/2020 constitute the basis for the reasons of allowance as the current prior art of record, considered individually or in combination, fails to teach or reasonably suggest the claimed features of claims 1, 15, and 17 structurally and functionally interconnected with other limitations in the manner as cited in the claims and dependent claims. Examiner notes that the current invention as disclosed in the independent claims is allowed in its entirety.  Each and every limitation working together in concert realizes the current claimed invention’s novelty.  No single limitation alone accomplishes the allowability of the inventive independent claim(s), rather each and every limitation of the claim(s) and their disclosed relationships are integral.  

None of the references, either singularly or in combination, teach or fairly suggest a  method performed in an eyetracker, the method comprising: obtaining a digital image representing at least one eye of a subject, searching for pupil candidates in the digital image according to a search algorithm, and determining a position for the at least one eye in the digital image based on said searching, characterized by: obtaining light-intensity information expressing an estimated amount of light energy exposing the at least one eye when registering the digital image, and in response to the light-intensity information determining a range of pupil sizes, which range of pupil sizes is to be applied by the search algorithm in said searching in such a manner that the size of a detected pupil candidate must lie within the range of pupil sizes to be accepted by the search algorithm as a valid pupil of the subject.

U.S. Patent Application Publication 2003/0012413 A1 to Kusakari et al. discloses an iris identification apparatus for performing personal identification by way of a shot iris image, wherein a plurality of images are shot by using a camera whose quantity of a visible light included in an illuminating light irradiated onto a person to be shot differs from each other. The presence of a variation in the pupil diameter in the plurality of iris images is determined by a pupil size comparison processor. The iris identification apparatus includes iris image pickup apparatus 10 and an identification processor 50. The iris image pickup apparatus includes a visible light cut filter 51 secured on the front face of the lens of the narrow angle camera 22, a lighting controller 52 for controlling light emitting diodes 12 r, 13 r for emitting a near infrared light and light emitting diodes 12 g, 13 g for emitting a visible light, and a pupil size comparison processor 53. The identification processor 50 includes an iris identification processor 54 for performing personal iris identification. While the pupil size comparison processor 53 for detecting pupillary reflex is provided on the iris image pickup apparatus 10 in this embodiment, the pupil size comparison processor 53 maybe provided on the identification processor 50 for detection of pupillary reflex by the identification processor 50. An iris image is captured by using the narrow angle camera 22. The captured iris image is one acquired when a visible light of a large quantity illuminated the iris instantaneously, so that the pupil is contracted. The iris image is shot by using a near infrared light and the visible light is cut by the filter 51 so that the resulting image is a clear image optimum for identification and size comparison. In the next 

Foreign Publication CN103544420A to Ma et al. discloses an anti-fake iris identity authentication method used for intelligent glasses. According to the method, requirements for periphery devices are low, multiple faking methods can be detected, and the high-adaptability anti-fake purpose is achieved. The method comprises the steps of (1) extracting standard images and saving user iris characteristics in the standard images as standard iris characteristics; (2) generating a random incident light intensity change sequence based on ambient light to stimulate the eyes of a user, collecting a dynamic user eye image, obtaining an eye image sequence, and extracting and saving user iris characteristics in the dynamic eye image as iris characteristics to be detected; (3) obtaining a pupil diameter change sequence through the dynamic user eye image and calculating the matching rate Pass1 between the pupil 

U.S. Patent Application Publication 2014/0289834 A1 to Lindemann discloses a system, apparatus, method, and machine readable medium for performing eye tracking during authentication. The method comprises: receiving a request to authenticate a user; presenting one or more screen layouts to the user; capturing a sequence of images which include the user's eyes as the one or more screen layouts are displayed; and (a) performing eye movement detection across the sequence of images to identify a correlation between motion of the user's eyes as the one or more screen layouts are presented and an expected motion of the user's eyes as the one or more screen layouts are presented and/or (b) measuring the eye's pupil size to identify a correlation between the effective light intensity of the screen and its effect on the user's eye pupil size.

However, none of the above teach or fairly suggest the method and associated with it the eyetracker as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK SARMA whose telephone number is (571)272-9887.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABHISHEK SARMA/
Primary Examiner, Art Unit 2622